Citation Nr: 1011639	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of overpayment of educational 
benefits (on behalf of a dependent) in the amount of $556.93, 
to include the question of whether the overpayment was 
properly created.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 
1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2008 decision by the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant initially received benefits based on 
attendance at a university from August 28, 2007, to December 
13, 2007, of 9 semester hours.  On October 1, 2007, a form 
was received from the school showing a reduction from 9 
semester hours, to 6 semester hours, during this period, and 
the veteran's benefits were adjusted.  On October 18, 2007, 
another form was received from the school showing a reduction 
from 6 hours to 0 hours, for this entire period.

2.  Upon contacting the school in February 2008, they 
actually verified that the appellant was enrolled in three 
semester hours beginning August 28, 2007, and withdrew after 
the school's "drop and add" period, effective October 16, 
2007, due to illness.

3.  For the period from August 28, 2007, to October 16, 2007, 
the appellant's benefits were adjusted to reflected the one 
quarter rate; the overpayment was then calculated at $556.93 
due to the appellant having been paid at rates corresponding 
to higher levels of attendance.

4.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of this 
debt.

5.  The appellant knew that she was not entitled to 
educational benefits at a three quarters or half time rate 
when she was only attending school at a one quarter rate.  
Therefore, she is at least partially at fault in the creation 
of this debt.

6.  A waiver of repayment of this debt would result in unfair 
enrichment to the appellant; recovery of this overpayment 
will not subject her to undue hardship.

7.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

8.  There is no indication the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
educational dependency benefits in the amount of $556.93.  38 
U.S.C.A. §§ 5107, 101, 1115 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.271, 3.272, 21.4131, 21.4135, 21.4136 (2009).

2.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009). 
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).


Validity of the debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The appellant's main 
contention in this regard is that she feels since she 
withdrew from classes on October 16th, for good cause, and 
that she was taking two classes at that time, her actual debt 
should be much smaller and only for the period from the 16th 
of October to the 31st of October.

The rate of education benefits that VA pays varies with the 
schedule of the Veteran's studies, that is, whether the 
schedule is full time, 3/4 time, 1/2 time, or some other part 
time schedule.  38 C.F.R. § 21.7136(b).

The educational assistance allowance paid to eligible 
dependents of Veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135, 21.4135.  If 
there are no mitigating circumstances, the educational 
allowance will be reduced or terminated as on the first day 
of the term in which the withdrawal occurs.  38 C.F.R. § 
21.4135.

Examples of qualifying mitigating circumstances include: 
Illness in the individual or her family; a family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require her to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child care 
difficulties.  See 38 C.F.R. § 21.4136(b).

For a course discontinued, a course interrupted, a course 
terminated, or a course not satisfactorily completed or 
withdrawn from, if the individual receives all non-punitive 
grades, or withdraws from all courses of them because of 
being ordered to active duty, and no mitigating circumstances 
are found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs. 38 C.F.R. § 21.4135(e).

Reviewing the evidence of record, the Board finds that the 
debt is valid.  The evidence of record shows that the 
appellant was initially paid educational assistance at the 
three quarter time rate, for the period August 28, 2007, to 
December 13 ,2007, based on a reported 9 semester hours.  The 
evidence showed that the benefits were adjusted to a half 
time rate in October 2007 when the school reported that the 
appellant was attending only 6 semester hours.  Eventually, 
the school informed the RO that the appellant was only 
attending 3 hours, which would only entitle her to benefits 
at the quarter time rate.  She completely withdrew from all 
classes on October 16, 2007.  Since the appellant was found 
to have mitigating factors for her withdrawal, her 
termination date was found to be the date she withdrew from 
the course; however, that still left an overpayment of the 
difference between the half time and the quarter time rate 
during this period, as well as any money she was paid after 
October 16, 2007.  As such, the Board finds that the debt of 
$556.93 was validly created.


Whether the Appellant is Entitled to have this Debt Waived

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all- 
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the Veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As noted above, this debt was created when the appellant 
initially was awarded educational benefits at the three 
quarters rate for 9 hours, and then the half time rate, for 6 
credit hours, from August 28, 2007, to December 13, 2007, but 
the appellant actually attended only three credit hours, 
effective August 28, 2007, and withdrew due to good cause on 
October 16, 2007.  Thus the overpayment was created due to 
the difference between what she was paid, and the quarter 
time rate, and any money the appellant received after October 
16, 2007.

The Board agrees with the Waiver on Overpayment Committee's 
determination that the facts of this case do not reveal 
fraud, misrepresentation, or bad faith on the Veteran's part 
in the creation of the overpayment in question because there 
is nothing in the record suggesting she tried to hide her 
status; she did appear to inform the school that she was 
dropping out due to illness, and did not attempt to hide that 
fact from the VA.  However, the Board must now proceed to the 
question of whether the collection of the overpayment would 
be against "equity and good conscience." 38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a). As mentioned, pursuant to 38 
C.F.R. § 1.965, the standard of equity and good conscience 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  38 
C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests primarily with 
the appellant; in this regard, the Board finds that the 
appellant should have been aware that, if she reduced her 
hours and/or withdrew from school, that this would result in 
an overpayment of educational benefits to her, that she was 
not entitled to.  The Board also notes that the evidence of 
record, specifically emails submitted by the Veteran from 
school officials, show that she caused some of the delay in 
having this reduction in hours reported to the RO, as she did 
not initially go through the proper channels to withdraw from 
her classes.  There is no evidence of record showing that the 
VA itself was at fault in any way for the creation of this 
overpayment.  Thus, the Board finds that the appellant is 
primarily at fault in the creation of the overpayment.  

In any event, with respect to the third element, whether the 
appellant would be subjected to undue hardship if the debt 
were recovered, the Board points out that the appellant was 
requested to submit a Financial Status Report (VA Form 20- 
5655), and she refused to do so.  The appellant specifically 
stated that she had no income, and the only income coming in 
was her husband's, due to disability, which she felt belonged 
to him only.  However, the Board does have to consider this 
income, and the appellant did submit a statement showing that 
the Veteran was permanently and totally disabled as a result 
of service connected disabilities; thus the Board finds that 
the appellant's husband's income is not insignificant.  As 
the appellant has declined to provide a Financial Status 
Report, the Board does not find any evidence of record which 
indicates that the appellant would be subjected to undue 
hardship if the debt were recovered.  

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  The appellant is 
primarily at fault for creating the overpayment, recovery 
would not create undue hardship or defeat the purpose of his 
VA benefits, and waiver of the debt would result in her 
unjust enrichment because she received educational benefits 
at a higher level than she was entitled to, based upon her 
schedule and the time she withdrew from school.  There is no 
evidence of detrimental reliance on her part.  Therefore, the 
Board finds that this debt should not be waived.

As the preponderance of the evidence is against his claim, 
the "benefit-of-the-doubt" rule does not apply, and 
consequently, the claim must be denied. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).




ORDER

The request for a waiver of indebtedness created by an 
overpayment of educational dependency benefits in the amount 
of $556.93 is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


